DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, and 18 of U.S. Patent No. 10,949,222 (hereinafter “the ‘222 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and thus read on the instant claims.

Regarding claim 1, the ‘222 patent discloses a method, comprising:
determining an identifier of a host application, executing on at least one server, that is being virtualized to deliver a virtual application within a window of a client device (Claim 1, Lines 4-6); 
determining a current position of a user interaction relative to the window (Claim 1, Lines 13-15);
determining that at least a first record in a datastore is associated with the identifier (Claim 1, Lines 7-11);
determining that the current position corresponds to first position data included in the first record, the first position data including coordinates that define a particular location relative to the window (Claim 2, Lines 4-5);
determining that the first record associates the first position data with first content (Claim 1, Lines 16-18);
retrieving, from the datastore, the first content based at least in part on the first record being associated with the identifier, the current position corresponding to the first position data, and the first record associating the first position data with the first content (Claim 1, Lines 16-18); and
causing the client device to present the first content within the window (Claim 1, Lines 19-21).

Regarding claim 9, the ‘222 patent further discloses wherein the current position comprises a mouse position relative to the window (Claim 2, Lines 4-5).

Regarding claim 10, the ‘222 patent further discloses wherein the current position comprises a position of a widget of the window of the virtual application with which a user is interacting via an input device (Claim 2, Lines 6-8).

Regarding claim 11, the ‘222 patent discloses a method, comprising: 
sending, from a client device to a computing system, first position data indicative of a current position of a user interaction relative to a window of a virtual application being delivered to the client device (Claim 3), wherein the sending of the first position data causes the computing system to execute a first process comprising: 
determining an identifier of a host application, executing on at least one server, that is being virtualized to deliver the virtual application to the client device (Claim 1, Lines 4-6), 
determining that at least a first record in a datastore is associated with the identifier (Claim 1, Lines 7-11), 
determining that the first position data corresponds to second position data included in the first record, the second position data including coordinates that define a particular location relative to the window (Claim 2, Lines 4-5), 
determining that the first record associates the second position data with first content (Claim 1, Lines 16-18), and 
retrieving, from the datastore, the first content based at least in part on the first record being associated with the identifier, the first position data corresponding to the second position data, and the first record associating the second position data with the first content (Claim 1, Lines 16-18); 
receiving, by the client device and from the computing system, the first content (Claim 1, Lines 19-21); and 
rendering, by the client device, the first content within the window (Claim 1, Lines 19-21).  

Regarding claim 12, the ‘222 patent further discloses receiving, by the client device, delivery of the virtual application from at least one server (Claim 1, Lines 5-6). 

Regarding claim 13, the ‘222 patent further discloses:
receiving, by the client device and from the computing system, a display position for rendering the first content within the window of the virtual application (Claim 3, Lines 7-8).

Regarding claim 14, the ‘222 patent further discloses:
sending, from the client device to the computing system, an indication of a display change to the window of the virtual application (Claim 3, Lines 4-6); and
receiving, by the client device and from the computing system, a new display position for rendering the first content within the window of the virtual application (Claim 3, Lines 7-11).

Regarding claim 15, the ‘222 patent further discloses wherein the display change comprises a move or a scaling of the window by a user (Claim 4).

Regarding claim 17, the ‘222 patent further discloses wherein the current position comprises a mouse position relative to the window (Claim 2, Lines 4-5).

Regarding claim 18, the ‘222 patent further discloses wherein the current position comprises a position of a widget of the window of the virtual application with which a user is interacting via an input device (Claim 2, Lines 6-8).

Regarding claim 19, the ‘222 patent discloses a computing system, comprising: 
at least one processor (Claim 15, Line 3); and 
at least one computer-readable medium encoded with instructions (Claim 15, Lines 5-7) which, when executed by the at least one processor, cause the computing system to: 
determine an identifier of a host application, executing on at least one server, that is being virtualized to deliver a virtual application within a window of a client device (Claim 15, Lines 8-9), 
determine a current position of a user interaction relative to the window (Claim 15, Lines 15-17), 
determine that at least a first record in a datastore is associated with the identifier (Claim 15, Lines 10-14), 
determine that the current position corresponds to first position data included in the first record, the first position data including coordinates that define a particular location relative to the window (Claim 18, Lines 4-5), 
determine that the first record associates the first position data with first content (Claim 15, Lines 18-21), 
retrieve, from the datastore, the first content based at least in part on the first record being associated with the identifier, the current position corresponding to the first position data, and the first record associating the first position data with the first content (Claim 15, Lines 18-21), and 
cause the client device to present the first content within the window (Claim 15, Lines 22-24).

Claims 2-8, 16, and 20 inherit this rejection by virtue of their dependency on rejected claims 1, 11-12, and 19. 

Double Patenting
There is no prior art rejection of claims 1-20. 

Response to Arguments
Applicant’s arguments, see page 7, filed 06/27/2022, with respect to claims 1, 11, and 19 have been fully considered and are persuasive.  The rejection of claims 1, 11, and 19 and their dependent claims under 35 USC 102 and 35 USC 103 with respect to Martinez, Saul, and Song, alone or in combination, has been withdrawn.  While Martinez and Song generally disclose present help content based on position data of a user interaction, there is no disclosure regarding an identifier of a host application to deliver a virtual application that is associated with a first record in a datastore, the first record, as claimed.  One benefit to using a host application identifier as a key for help content stored in a datastore is support for application-specific or customized help content and localizing an application in a foreign language without having to modify the source code of the application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 7966562 (Brewton et al.) – Providing a domain-specific help facility, where a domain may be any scientific, engineering, business, artistic, entertainment or other endeavor that sets standards for defining graphical objects.  Different help is provided for instances of a class of objects depending on the domain in which the instances occur. 
U.S. Patent No. 6587122 (King) – A system for displaying syntax help information to a user as instructions are entered into an editor or other tool.  A database of instructions and their syntax is provided to facilitate efficient search and retrieval of the instruction syntax for each instruction of the language. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452